F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           AUG 8 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    CLAUD D. WILLIAMS,

                Plaintiff - Appellant,

    v.                                                    No. 02-7000
                                                    (D.C. No. 01-CV-20-W)
    JO ANNE B. BARNHART, *                             (E.D. Oklahoma)
    Commissioner of Social Security
    Administration

                Defendant - Appellee.


                            ORDER AND JUDGMENT           **




Before SEYMOUR , PORFILIO , and O’BRIEN , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




*
      On November 9, 2001, Jo Anne B. Barnhart became the Commissioner of
Social Security. In accordance with Rule 43(c)(2) of the Federal Rules of
Appellate Procedure, Ms. Barnhart is substituted for Larry G. Massanari as the
appellee in this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Appellant Claud Williams appeals a decision of the district court affirming

the Commissioner of Social Security’s denial of benefits to Mr. Williams.

We affirm.

       Mr. Williams’ insured status expired on June 30, 1991. In 1997,

Mr. Williams filed an application for disability benefits, claiming that he was

unable to work because of back pain, high blood pressure, diabetes, and heat

stroke. His application was denied, and he requested a hearing before an

administrative law judge (ALJ). At the July 29,1998 hearing, Mr. Williams and

his wife testified about Mr. Williams’ condition and limitations on his activities.

A vocational expert offered his opinion that, prior to June 30, 1991, Mr. Williams

could continue to perform past relevant work including that of a school bus

driver, maintenance worker, sorter and packer, or auto detailer.    See Kepler v.

Chater, 68 F.3d 387, 389 (10th Cir. 1995) (claimant must show he was disabled

prior to expiration of insured status).

       The ALJ’s decision concluded that Mr. Williams was not disabled during

the relevant time period because he was able to continue to perform past relevant

work. See 20 C.F.R. § 404.1520(e) (claimant seeking disability benefits must

show that he cannot perform past relevant work)      . The ALJ credited


                                            -2-
Mr. Williams’ assertion that he experienced pain as a result of his various

conditions, but concluded that the medical evidence did not support a claim of

disabling pain during the relevant time period. In particular, the ALJ noted that

Mr. Williams reported activities during the relevant time period that were

inconsistent with disabling pain.

      Mr. Williams appealed this decision to the district court, which concluded

that substantial evidence supported the ALJ’s decision. Mr. Williams, who was

represented by counsel at the earlier stages of this matter, now proceeds pro se on

appeal to this court. He asserts that the medical evidence in the record supported

a finding that he was disabled, and that the ALJ made incorrect findings in light

of the medical facts and his wife’s testimony.

      Our review is limited to   (1) whether substantial evidence supports the

ALJ’s decision and (2) whether the decision comports with the relevant legal

standards. See Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800-01

(10th Cir. 1991). After careful review of the record in this case, we conclude that

the ALJ’s decision is supported by substantial evidence in the record. As the ALJ

concluded, Mr. Williams’ medical records show chronic but not disabling back

and neck pain resulting from an automobile accident that occurred many years

earlier while Mr. Williams was serving in the armed forces. Further, while the




                                          -3-
records also show arthritis, hypertension, and diabetes, these conditions were mild

and treatable during the relevant time period.

      The judgment of the United States District Court for the Eastern District

of Oklahoma is AFFIRMED.


                                                   Entered for the Court



                                                   Stephanie K. Seymour
                                                   Circuit Judge




                                         -4-